t c no united_states tax_court william d little petitioner v commissioner of internal revenue respondent docket no filed date p was the personal representative of d’s estate during administration of the estate p received information indicating possible income_tax liabilities of the estate p gave this information to the estate’s lawyer who erroneously and repeatedly advised p that the estate had no tax_liabilities and advised p to make disbursements and distributions p acting in good_faith followed this advice and eventually closed the estate without paying the estate’s income_tax liabilities r determined that p is liable for the estate’s unpaid income_tax liabilities under u s c sec b which generally imposes personal liability on a fiduciary who pays others before paying claims of the united_states liability under u s c sec b has been judicially limited to situations where a fiduciary knowingly disregards debts due to the united_states held a fiduciary who reasonably and in good_faith relies on an attorney’s legal advice that there are no debts due to the united_states before paying other claims has not knowingly disregarded debts of the united_states p is not liable for the income_tax liabilities of the estate under u s c sec b michael m sayers michael w newport and brian k rull for petitioner robert j burbank for respondent ruwe judge respondent determined that petitioner in his capacity as a fiduciary of the estate of jerry j calton is personally liable under u s c section b for the estate's unpaid income_tax liabilities in the amount of dollar_figure plus interest’ the amounts of the unpaid income_tax liabilities of the estate are not in dispute petitioner acknowledges that he permitted all the estate’s assets to be paid out to creditors and beneficiaries before the estate's income_tax liabilities had been paid petitioner disputes personal liability for these income_tax liabilities on the ground that he did not have knowledge of the estate's unpaid taxes prior to disbursing the estate's assets ‘the income_tax liabilities of the estate are as follows additions to tax_year tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in st louis missouri at the time he filed his petition jerry j calton decedent died intestate on date petitioner and decedent had been personal friends upon being told of decedent's death petitioner contacted attorney michael cady who advised him to identify decedent's body and suggested that petitioner act as personal representative since decedent had no close family members and out of respect for decedent who had been his personal friend petitioner agreed to act as personal representative petitioner is not a college graduate and has had no prior experience in the administration of an estate petitioner was neither related to nor an heir of decedent petitioner was appointed by the probate_court of the city of st louis to be personal representative of the estate on date on the advice of mr cady the estate engaged the services of roger lahr an attorney licenced in missouri to provide legal services regarding the administration of the estate from date to date debts of the estate in the total amount of dollar_figure were paid_by the estate these debts did not have priority over claims of the united_states during the period from june to date additional nonpriority claims in the total amount of dollar_figure were paid_by the estate from february to date the estate paid additional nonpriority claims of dollar_figure petitioner made a distribution from the estate to beneficiaries in the aggregate amount of dollar_figure on date on date petitioner made a second distribution to beneficiaries in the aggregate amount of dollar_figure on date petitioner made a further distribution to beneficiaries also in the aggregate amount of dollar_figure from date until date the estate made various disbursements totaling dollar_figure to satisfy obligations that had priority over the claims of the united_states petitioner disbursed a total of dollar_figure to the internal_revenue_service in response to a notice from respondent regarding an adjustment to decedent’s income_tax year the total of all disbursements and distributions by the estate was dollar_figure all the disbursements and distributions from the estate were made on the advice of mr lahr petitioner and mr lahr had no actual knowledge of the estate’s income_tax liabilities at the time these disbursements and distributions were made ’ in date petitioner in his capacity as personal representative of the estate received forms w-2 and forms for decedent which indicated that decedent had income in in date petitioner also received forms indicating both petitioner and mr lahr were credible when they testified to their ignorance of the tax_liabilities in question indeed respondent had no objection to petitioner’s requested findings_of_fact which stated mr lahr was unaware of and ignorant of the debts due the government at the time distributions were made to beneficiaries petitioner was unaware of and ignorant of the debts due the government at the time distributions were made to beneficiaries income of the estate in petitioner timely forwarded these forms to mr lahr who repeatedly advised petitioner that because of the size of the estate no taxes were due in date respondent’s kansas city service_center mailed a letter addressed to decedent proposing an income_tax_liability for in date the kansas city service_center sent a notice_of_deficiency for that was addressed to decedent a form letter proposing an income_tax_liability for was mailed addressed to decedent on date on date a notice_of_deficiency for was mailed addressed to in petitioner's capacity as personal representative of the estate he received the following forms w-2 and forms for taxable years and documents forms received date payor amount form_w-2 federal reserve bank dollar_figure form w-2p boatman's nat bank big_number form 1099-g missouri dept of revenue form 1099-int boatman's nat bank form 1099-int united missouri bank form 1099-r thrift_plan for employees big_number form 1099-r boatman's bank big_number form 1099-r boatman's bank big_number form 1099-r boatman's bank big_number form 1099-r boatman's bank big_number form 1099-r boatman's bank big_number documents forms received date payor amount form 1099-r thrift_plan for employees big_number form 1099-r retirement_plan federal big_number form 1099-int united missouri bank big_number form 1099-int united missouri bank big_number form 1099-int united missouri bank big_number form 1099-int united missouri bank big_number form 1099-int united missouri bank big_number form 1099-int united missouri bank big_number decedent these letters and notices were sent to petitioner’s address and petitioner received them when petitioner received these items he gave them to mr lahr who continued to advise petitioner that the estate was not liable for any federal taxes prior to closing the estate in approximately date mr lahr engaged the services of norman dilg a certified_public_accountant to review the administration of the estate upon review of the estate records mr dilg discovered that certain income_tax returns had not been prepared and filed for decedent and the estate mr dilg reconstructed the available financial information and prepared and filed income_tax returns in date for decedent for the year and for the estate for the years and each of these returns reflected an unpaid balance due no payments accompanied the returns mr lahr and petitioner became aware of the estate’s unpaid income_tax liabilities for and when mr dilg informed them sometime after date and before the returns were filed in date the only disbursements made after the returns filed for the estate showed the following unpaid taxes dollar_figure big_number the return for decedent showed an unpaid tax of dollar_figure petitioner became aware of the estate’s income_tax liabilities were to pay debts that had priority over those due to the united_states in date petitioner submitted a form_656 offer_in_compromise to respondent the offer concerned both decedent’s and the estate’s income_tax liabilities and was accompanied by a check drawn on the estate's checking account in the amount of dollar_figure which was the amount petitioner proposed to compromise the liabilities for decedent’s income_tax_liability and the estate’s income_tax liabilities for and the form_656 contained the following statement this offer_in_compromise of dollar_figure represents the remaining value of the estate there are no future sources of funds available respondent did not accept the offer_in_compromise several months later respondent returned the offer_in_compromise and the uncashed check without any explanation after petitioner informed mr lahr and mr dilg of the returned offer and the uncashed check they had a series of meetings and conversations with representatives of respondent including a meeting with supervisory personnel of respondent as a result of these conversations and meetings mr lahr and mr dilg believed they had negotiated a final resolution with respondent mr dilg and mr lahr informed petitioner that the matter had been resolved with respondent resulting in the case being closed petitioner was then advised by mr lahr that there was no tax_liability to be paid_by the estate and that it was appropriate to pay out the remaining funds in the estate and to close the probate case after receiving mr dilg's and mr lahr's advice petitioner used the remaining assets of the estate to pay priority claims against the estate and the estate was closed in date a statement of account and proposed final distribution signed by petitioner and mr lahr was filed in the probate_court of the circuit_court state of missouri which showed that all assets of the estate had been distributed and stated all claims expenses of administration and taxes have been paid in full on date respondent determined that petitioner was liable for income taxes and additions to tax due from the estate and mailed a notice of liability to petitioner opinion respondent argues that under u s c section b petitioner is personally liable for the estate’s unpaid income_tax liabilities title u s c section provides section priority of government claims a a claim of the united_states government shall be paid first when- b the estate of a deceased debtor in the custody of the executor or administrator is not enough to pay all debts of the debtor b a representative of a person or an estate paying any part of a debt of the person or estate before paying a claim of the government is liable to the extent of the payment for unpaid claims of the government this section appears to impose strict_liability ona fiduciary who makes a disbursement which leaves the estate with insufficient funds with which to pay a debt owed to the united_states however courts have long departed from such a rigid interpretation i t has long been held that a fiduciary is liable only if it had notice of the claim of the united_states before making the distribution 280_f2d_777 2d cir see also 72_tc_1105 whether the fiduciary had notice is determined by whether the executor knew or was chargeable with knowledge of the debt the knowledge requirement of u s c sec_192 now u s c sec may be satisfied by either actual knowledge of the liability or notice of such facts as would put a reasonably prudent person on inquiry as to the existence of the unpaid claim of the united_states leigh v commissioner supra pincite citing 36_bta_146 40_f2d_673 b d mo to be chargeable with knowledge of such a debt the executor must be in possession of such facts as to put him on inguiry 48_tc_671 it is this knowing disregard of the debts due to the united_states that imposes liability on the fiduciary leigh v commissioner supra pincite0 citing 313_f2d_946 9th cir it is clear that petitioner had no actual knowledge of the estate’s income_tax liabilities at the time that he made disbursements and distributions from the estate however respondent argues that petitioner's receipt of forms w-2 and and subsequent notices would have put a reasonably prudent person in petitioner's position on inquiry as to the existence of the debts due to the united_states for unpaid income taxes we agree that the receipt of the tax information forms in date and was sufficient to put petitioner on inquiry however petitioner having been put on inquiry acted in a prudent and reasonable manner consistent with his fiduciary duties petitioner forwarded the forms to the estate’s attorney mr lahr and sought his advice mr lahr informed petitioner that because of the estate's size the estate had no income_tax liabilities mr lahr's legal advice was wrong petitioner continued to receive the same advice from mr lahr after giving him other notices from respondent that indicated there might be unpaid income taxes for which the estate might be liable it was not until the summer of when mr dilg was brought in and prepared and filed delinquent returns that the tax_liabilities in issue were discovered by mr lahr but almost all the estate’s assets had already been distributed by then as a result on date petitioner submitted an offer_in_compromise and sent a check for dollar_figure the balance of the estate’s assets to respondent the offer was not accepted and several months later respondent returned the check to petitioner without explanation petitioner immediately informed mr lahr thereafter mr lahr and mr dilg met with representatives of respondent and erroneously concluded that respondent would drop the tax claims against the estate they informed petitioner of this and mr lahr advised petitioner to make the final disbursements and to close the estate relying on the advice of the estate’s attorney and the certified_public_accountant petitioner closed the estate a fiduciary who knows of a debt due to the united_states cannot delegate his responsibility to pay such a debt the act of payment requires no legal expertise if a fiduciary delegates to an attorney responsibility to make payment he assumes the responsibility for the attorney’s actions under such circumstances failure to pay a debt due to the united_states gives rise to personal liability under u s c section b see leigh v commissioner supra pincite3 the question presented here is different the question is whether petitioner had the requisite knowledge at the time that he was disbursing funds to have knowingly disregarded debts due to the united_states it is this knowing disregard of the debts due to the united_states that gives rise to liability under u s c section b see leigh v commissioner supra pincite0 no cases involving u s c section b have been brought to our attention where the fiduciary was put on notice of possible debts due to the united_states made reasonable inquiry of legal counsel and then relied in good_faith on erroneous legal advice that there were no such debts respondent relies on new v commissioner supra pincite where we stated if a fiduciary is put on inguiry the fact that he inguires wrongly or haphazardly is not enough and is no defense to absolve petitioner because his inquiry turned out to be inadequate would be to reward the careless fiduciary and to put a premium on rapid cursory investigations once a fiduciary is put on notice sufficient to put a reasonably prudent person on inguiry he thereafter pursues a unilateral inquiry at his peril any other conclusion would make the fiduciary the final arbiter of what the estate owed in tax a result entirely nullifying all effect of u s c sec_192 the situation described in the above quotation is clearly different from the situation in the instant case the actual facts in new are also distinguishable in that the fiduciary in that case was himself an attorney with experience in the administration of estates and his unilateral inquiries regarding tax_liabilities were found to be severely flawed here petitioner had no prior experience with the administration of estates when he was put on notice of potential income_tax liabilities of the estate had he determined on his own that there were no tax_liabilities or simply ignored this notice and made no further inquiry he would probably be chargeable with notice of the tax_liabilities however petitioner did not ignore the information about potential tax_liabilities petitioner recognized that he did not have the knowledge or experience to determine whether the estate owed tax he therefore gave the information to the estate’s licensed attorney who had been retained to advise petitioner in the administration of the estate and asked for advice petitioner’s inguiry was neither haphazard nor careless rather it was the prudent and reasonable thing to do unfortunately the attorney came up with the wrong advice when he repeatedly told petitioner that there was no tax_liability but what more should petitioner have done as the supreme court observed in 469_us_241 when an accountant or attorney advises a taxpayer ona matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place see haywood lumber f 2d supra pincite ordinary business care and prudence do not demand such actions regardless of the culpability of the estate’s attorney in failing to ascertain the estate’s income_tax liabilities the -- - facts before us support a conclusion that petitioner fulfilled his duty_of inquiry and was reasonable and acted in good_faith in following the attorney’s advice that no tax was due from the estate in the unique circumstances of this case we find that petitioner lacked knowledge of the estate’s income_tax liabilities at the time he made payments from the estate’s assets and did not knowingly disregard debts due to the united_states we therefore hold that petitioner is not liable under u s c section b for the unpaid tax_liabilities in question decision will be entered for petitioner
